DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements have been considered by the examiner. The documents lacking a date have been lined through as not considered. See MPEP 609.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18, 19 and 22 require layers of “filaments from multifilament polyethylene yarn” or “filaments from multifilament yarn.”  It is not clear if the claims require multifilament yarn or just filaments (obtained from a multifilament yarn). 
	Claim 26 refers to a limitation as “preferably.” It is not clear if the limitation is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of USPN 8,999,866 to Simmelink in view of USPN 6,000,055 to Citterio, WO 01/73173 to Kavesh, USPN 5,296,185 to Chau, and/or USPN 6,183,834 to van der Loo.
Simmelink discloses a ballistic-resistant assembly comprising a plurality of mono-layers consisting essentially of high-performance polyethylene multifilament yarn, the assembly having an areal density of at least 1.5 kg/m2 and a specific energy absorption of at least 300 Jm2/kg as measured against a 9*19 mm FMJ Parabellum bullet according to a test procedure based on Stanag 2920 (claim 1). The mono-layers contain uni-directionally oriented filaments, with the fiber direction in each mono-layer being rotated with respect to the fiber direction in an adjacent mono-layer (claim 2). The specific energy absorption of the panel may be at least 325 Jm2/kg (claim 3).
Regarding the presence of at least four mono-layers and/or a film layer, Citterio discloses that it is known in the art to construct a ballistic-resistant product with improved ballistic resistance with four or more mono-layers and film layers (see entire document including Figures 3 and 4 and column 2, lines 10-56). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the ballistic-resistant assembly of Simmelink with any suitable number of mono-layers and film layers, such as claimed, based on the desired ballistic resistance and other characteristics. The examiner takes official notice that a binder film weight of about 7 g/m2 is conventional in the art.
Regarding the claimed polyethylene IV of between 8 and 40 dl/g, Kavesh discloses that it is known in the art to construct a ballistic-resistant assembly with polyethylene material having an IV of between 8 and 40 dl/g to result in an exceptionally efficient energy absorbing product (see entire document including page 1, lines 18-21 and page 4, lines 19-32). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the ballistic-resistant assembly of Simmelink with the claimed polyethylene, to provide an exceptionally efficient energy absorbing product. Chau is cited, if necessary, to show that hole size in spinplates is a result effective variable and that selection of the hole size in the spinplate is critical in both obtaining filaments possessing desired properties. It would have been obvious to optimize the size of the holes in the spinplate for the purpose of obtaining filaments possessing the requisite desired properties. 
Considering that the applied prior art discloses a substantially identical product in terms of materials, structure, and method of making, the claimed TMDSC curve peak appears to be inherent. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Van der Loo is cited to show that it is known in the ballistic-resistant art to include binder in an amount of 20 mass% or less, to use polyethylene binder material, to use UHMWPE filament material, for the areal density of an article to have an areal density of 0.25 to 5 kg/m2, and for each mono-layer to have an areal density of about 34 g/m2, to provide enhanced anti-ballistic characteristics (see entire document including column 4, lines 22-26, column 6, lines 35-45, and column 7, lines 10-20). Therefore, it would have been obvious to one having ordinary skill in the art to construct the ballistic-resistant assembly of Simmelink with a polyethylene binder mass of 20% or less, UHMWPE filaments, a product areal density of 0.25 to 5 kg/m2, and a mono-layer areal density of about 34 g/m2, to provide the product with enhanced anti-ballistic characteristics. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 6,000,055 to Citterio in view of WO 01/73173 to Kavesh, USPN 5,296,185 to Chau, and/or USPN 6,183,834 to van der Loo.
Citterio discloses a preformed sheet comprising four or more mono-layers, each mono-layer comprising filaments from multifilament polyethylene yarn, and film layers, the mono-layers contain uni-directionally oriented filaments, with the fiber direction in each mono-layer being rotated with respect to the fiber direction in an adjacent mono-layer (see entire document including Figures 3 and 4 and column 2, lines 10-56). The examiner takes official notice that a binder film weight of about 7 g/m2 is conventional in the art.
Citterio does not appear to specifically mention the claimed IV but Kavesh discloses that it is known in the art to construct a ballistic-resistant assembly with polyethylene material having an IV of between 8 and 40 dl/g, and with a substantially identical method compared to that disclosed in the current specification, to result in an exceptionally efficient energy absorbing product (see entire document including page 1, lines 18-21 and page 4, lines 19-32). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the preformed sheet of Citterio, as taught by Kavesh, to provide an exceptionally efficient energy absorbing product. Chau is cited, if necessary, to show that hole size in spinplates is a result effective variable and that selection of the hole size in the spinplate is critical in both obtaining filaments possessing desired properties. It would have been obvious to optimize the size of the holes in the spinplate for the purpose of obtaining filaments possessing the requisite desired properties. 
Considering that the applied prior art discloses a substantially identical product in terms of materials, structure, and method of making, the claimed specific energy absorption and the claimed TMDSC curve peak appears to be inherent. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Van der Loo is cited to show that it is known in the ballistic-resistant art to include binder in an amount of 20 mass% or less, to use polyethylene binder material, to use UHMWPE filament material, for the areal density of an article to have an areal density of 0.25 to 5 kg/m2, and for each mono-layer to have an areal density of about 34 g/m2, to provide enhanced anti-ballistic characteristics (see entire document including column 4, lines 22-26, column 6, lines 35-45, and column 7, lines 10-20). Therefore, it would have been obvious to one having ordinary skill in the art to construct the ballistic-resistant assembly of Citterio with a polyethylene binder mass of 20% or less, UHMWPE filaments, a product areal density of 0.25 to 5 kg/m2, and a mono-layer areal density of about 34 g/m2, to provide the product with enhanced anti-ballistic characteristics. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789